Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 11/10/2020. 

Terminal Disclaimer
2. 	The terminal disclaimer filed on 11/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,081,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
3. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest an in vitro method of transfecting cells by endocytosis with a nucleic acid and transfection agent comprising the step of applying a fluid pressure to a transfection medium and cells located on a porous membrane, wherein said fluid pressure is applied from beneath the porous membrane to the cells (see Fig. 1C of Applicant’s disclosure). 
[AltContent: textbox ([img-media_image1.png])]Specifically, Mann (US Patent 5,922,687, see IDS filed 9/24/2018) teaches an in vitro method of transfecting a plurality of cells with a nucleic acid using pressure (see Abstract).  Specifically, Mann teaches the following steps: 	1) exposing the cells to a transfection medium comprising a transfection agent (col 1, lines 43-45, claims 48 & 67, see Fig. 6 below); 2) apply a fluid pressure to the cultured cells in pressure chamber for a time and at a pressure effective to transfect the cells by endocytosis (col 2, last para., col 12, Example 4); 3) cultivating the cells for sufficient time to express the nucleic acid (col 3, 3rd para., Fig. 10).
However, the method of Mann applies fluid pressure to the top surface or non-adherent side of the cell culture (see Fig. 6 of Mann), and is silent with respect to applying fluid pressure against the cells from beneath the surface through a synthetic porous membrane.
[AltContent: textbox ([img-media_image2.png])]Specifically, the prior art Vandersarl et al., (US 10,150,947, patented 12/11/2018) teaches an in vitro method of transfecting cells with a nucleic acid (without a transfection agent) comprising the step of applying a fluid pressure against the cells from beneath the surface of a porous membrane, wherein said fluid pressure is applied from beneath the porous membrane to the cells (see Fig. 3A of Vandersarl). However, the method of Vandersarl uses nanostraws that pierce the cell membrane, thus the nucleic th Int. Conf. Mini Sys Chem Life Sci, 2010, 491-493, see IDS filed 11/01/2019) teaches a similar device to apply pressure from beneath a porous membrane to cells to deliver a small molecule (not a nucleic acid and no transfection agent) to cells, but again the effective pressure applied by Shi does not introduce the small molecule by endocytosis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 21-39 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARTHUR S LEONARD/Examiner, Art Unit 1633